Exhibit 10.1



PERFORMANCE SHARE AWARD AGREEMENT
UNDER THE
EXPRESS SCRIPTS, INC.
2000 LONG-TERM INCENTIVE PLAN




THIS AWARD AGREEMENT is made and entered into __________ (the "Date of Grant"),
by and between Express Scripts, Inc. (the "Company"), and __________
("Employee").
 
BACKGROUND
 

 
A.
The Board of Directors of the Company (the "Board of Directors") has adopted,
and the Company's shareholders have approved, the Express Scripts, Inc. 2000
Long-Term Incentive Plan (the "Plan"), pursuant to which performance share
incentive awards may be granted to employees of the Company and its subsidiaries
and certain other individuals.

 

 
B.
The Board of Directors intends to amend the Plan, subject to approval of the
shareholders of the Company, to revise the performance measures thereunder.

 

 
C.
The Company desires to grant to Employee a performance share award under the
terms of the Plan.

 
D. Pursuant to the Plan, the Company and Employee agree as follows:
 
AGREEMENT
 

   
1.
Grant of Award. Pursuant to action of the Committee (as defined herein) which
was taken on the Date of Grant, the Company grants to Employee «Shares»
performance shares ("Performance Shares"), subject to the terms, conditions, and
adjustments set forth in this Award Agreement and Exhibit A hereto. The
Performance Shares granted under this Section 1 are referred to in this Award
Agreement as the "Target Grant."

 

   
2.
Award Subject to Plan. This award is granted under, and is expressly subject to,
the terms and provisions of the Plan, as amended from time to time, which terms
are incorporated herein by reference, and this Award Agreement. The Committee
described in Section 3 of the Plan (the "Committee") has been appointed by the
Board of Directors, and designated by it, as the Committee to make awards. This
award is subject to the Company’s stockholders approving an amendment to the
Plan to reflect the performance measures used hereunder before any compensation
is paid pursuant to this award. In the event that the stockholders of the
Company do not so approve an amendment to the Plan, this award shall be void and
of no force and effect.

 

   
3.
Performance Period. The performance period for this award shall be as set forth
on Exhibit A hereto (the "Performance Period").

 

   
4.
Payment. Subject to early termination of this Award Agreement pursuant to
Section 6 below, following the end of the Performance Period and during the
calendar year in which such Performance Period ends, the Company will deliver to
Employee one share of the Company's Stock for each then-outstanding Performance
Share under this Award Agreement; except that, fractional Shares shall be
rounded down to the nearest whole Share and that a portion of the payment shall
be withheld to satisfy the payment of taxes required by law or to take such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of such taxes as provided in Section 7.
 

   
5.
 
Performance Criteria and Adjustments. The Target Grant shall be adjusted
pursuant to the Company’s performance against certain criteria (the “Performance
Criteria”) as further set out on Exhibit A hereto.

 

   
6.
Termination of Award.  

 
a. Except as otherwise specifically set forth in this Section 6, this Award
Agreement will terminate and be of no further force or effect on the date that
Employee is no longer actively employed by the Company or any of its Affiliates
prior to the date on which the Performance Period ends. Employee will, however,
be entitled to receive any Stock payable under Section 4 of this Award Agreement
if Employee's employment terminates after the Performance Period but before
Employee's receipt of such Stock.
 
b. If Employee’s employment terminates before the end of the Performance Period
on account of death, Disability or Retirement, any portion of this award which
has not yet vested shall vest at such time, but only to the extent the
Performance Criteria are ultimately achieved and any payment under Section 4
hereof shall be prorated for the portion of the Performance Period during which
Employee was employed by the Company or any Affiliate.
 
c. If Employee’s employment is terminated by the Company without Cause before
the end of the Performance Period, a portion of this award which has not yet
vested shall vest at such time, which portion shall be equal to the lesser of;
 
(i) the portion of the award which would have vested and been paid had the
Employee’s employment been terminated due to death, Disability or Retirement, as
determined under Section 6(b) above (after taking into account the pro-ration
for the portion of the Performance Period during which Employee was employed by
the Company or any Affiliate); or
 
(ii) the portion of the award which would have vested and been paid, based on
the extent the Performance Criteria had been achieved, if the Performance Period
had ended as of the first day of the Company’s fiscal quarter during which the
Employee’s employment is terminated, which amount shall also be prorated for the
portion of the actual Performance Period during which Employee was employed by
the Company or any Affiliate.
 
d. Without limiting the foregoing, in the event Employee’s employment terminates
before the end of the Performance Period on account of death, Disability,
Retirement or termination by the Company without Cause, any portion of the award
which vests in accordance with either Section 6(b) or 6(c) above shall be
payable at the time and in the manner set forth in Section 4 after the end of
the Performance Period.
 
e.  Notwithstanding the foregoing or any provision of the Plan to the contrary,
upon a Change in Control prior to the date on which the Performance Period ends
(i) provided that either Employee continues to be actively employed by the
Company or any Affiliate on the date of such Change in Control, or such
Employee’s employment was terminated on account of death, Disability or
Retirement prior to such Change in Control, Employee shall receive in cash the
value of one share of Company Stock on the last trading day before the Change in
Control multiplied by the number of Performance Shares awarded pursuant to this
Agreement (without pro-ration), or (ii) if the Employee’s employment was
terminated by the Company without Cause prior to such Change in Control,
Employee shall receive in cash the value of one share of Company Stock on the
last trading day before the Change in Control multiplied by the lesser of (A)
the total number of Performance Shares awarded pursuant to this Agreement,
prorated for the portion of the Performance Period during which Employee was
employed by the Company or any Affiliate, or (B) the number of Performance
Shares which would have been paid under Section 6(c)(ii) above. The amount
payable under this Section 6(e) shall be subject to applicable withholding
taxes. This Award shall terminate immediately following payment upon a Change in
Control, and no further payment shall be made hereunder.
 

 
7.
Tax Withholding. Employee must pay, or make arrangements acceptable to the
Company for the payment of, any and all federal, state, and local income and
payroll tax withholding that in the opinion of the Company is required by law.
Unless Employee satisfies any such tax withholding obligation by paying the
amount in cash or by check, the Company will withhold cash and/or shares of
Stock having a Fair Market Value on the date of withholding sufficient to cover
the withholding obligation.

 

   
8.
Non-Transferability. Neither this award nor any rights under this Award
Agreement may be assigned, transferred, or in any manner encumbered except by
will or the laws of descent and distribution, and any attempted assignment,
transfer, mortgage, pledge or encumbrance except as herein authorized, will be
void and of no effect.

 

   
9.
Definitions: Copy of Plan and Plan Prospectus. To the extent not specifically
defined in this Award Agreement, all capitalized terms used in this Award
Agreement will have the same meanings ascribed to them in the Plan. By signing
this Award Agreement, Employee acknowledges receipt of a copy of the Plan and
the related Plan Prospectus.

 

   
10.
Choice of Law. To the extent that federal laws do not otherwise control, this
Award Agreement and all determinations made and actions taken hereunder shall be
governed by the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and construed accordingly.

 


 
***********
 


--------------------------------------------------------------------------------



An authorized representative of the Company has signed this Award Agreement, and
Employee has signed this Award Agreement to evidence Employee's acceptance of
the award on the terms specified in this Award Agreement, all as of the Date of
Grant.
 
EXPRESS SCRIPTS, INC.




By:              
Name:        
Title:         




                                                                      

                            Employee

